'31/2013 10:33 FAX                                                                                    01 1


                                                                                                         04/28/2022


                                                         PIGINAL                                     Case Number: DA 21-0390




                     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                               DA 21-0390

                                                ******
                                                                                          HLLO
       RANDY LAEDEKE, and,
       DARLA PRENN, for                                                                    APR 2 8 2022
       THE ESTATE OF LILA M. LAEDEKE,                                 ORDER             Bowen Greenwood
                                                                                      Clerk of Supreme Court
                                                                                         State of IVIontana
       Plaintiff Appellee,

                       -VS-                                 GRANTING APPELLANT'S
                                                               MOTION FOR ONE
       BILLINGS CLINIC,                                     LAST ADDITIONAL DAY
                                                              EXTENSION OF TIME
                       Defendant Appellant.                 TO FILE OPENING BRIEF

                                              * * * **


                Appellant has filed a motion for a one last additional one day extension of firm
       from April 27,2022, to April 28,2022 to file Appellant's Opening Brief in the above
       entitled case because the print shop in Helena producing the copies and binding advis.t;c1
       they had some issues today and did not get Appellant's brief and copies delivered to tii, ,

       Clerk of Supreme Court today but assured it would be done tomorrow. For good causi
       shown:

                IT IS HEREBY ORDERED THAT Appellant's motion for one last additional
       one day extension of time is GRANTED AND APPELLANT and shall file and serve hi3
       opening brief on or before April 28,2022.

                Dated this 2 -~day of          rz___\             ,   2022.


                                                     By               ie,//vdf;fr\t